                  Case 3:18-cv-04890-JCS Document 81 Filed 05/15/20 Page 1 of 2




 1   STANLEY GOFF (Bar No. 289564)
 2   LAW OFFICE OF STANLEY GOFF
 3   15 Boardman Place Suite 2
     San Francisco, CA 94103
 4   Telephone: (415) 571-9570
 5   Email: scraiggoff@aol.com
 6
 7   FULVIO F. CAJINA (Bar No. 289126)
 8   LAW OFFICE OF FULVIO F. CAJINA
 9   528 Grand Ave.
10   Oakland, CA 94610
     Telephone: (415) 601-0779
11   Facsimile: (510) 225-2636
12   Email: fulvio@cajinalaw.com
13
14   Attorneys for Fabian Johnson, et al.
15
16
                                                  UNITED STATES DISTRICT COURT
17
18                                            NORTHERN DISTRICT OF CALIFORNIA
19
20    FABIAN JOHNSON, MATHEW RABBITT,                                           Case No. 3:18-cv-04890-JCS (Johnson)
21    TRAVIS ROSETTE, et al,
22         Plaintiffs,                                                          Related Case No. 18-cv-06155 JCS (Zayas)
23                                                                              Related Case No. 18-cv-04857 JCS (Taylor)
                vs.
24
25    CITY AND COUNTY OF SAN                                                    RESPONSE
26    FRANCISCO; SAN FRANCISCO SHERIFF
27    VICKI HENNESSY; UNDER SHERIFF                                             Hearing Date:                     May 29, 2020
28    MATHEW FREEMAN; CHIEF DEPUTY                                              Time:                             9:30 AM
      SHERIFF PAUL MIYAMOTO; CAPTAIN                                            Place:                            Courtroom G, 15th Floor
      JACKSON; SERGEANT DOLLY and DOES
      1-25,                                                                                                       450 Golden Gate Avenue
            Defendants.                                                                                           San Francisco, CA 94102

                                                                                Trial Date:                       Not set.


      CANDIDO ZAYAS, RUBEN SOTO,
      ALFREDO RUIZ, JOSE POOT, MILTON
      LECLAIRE, NIGEL HENRY, ROBERT
      DOMINGUEZ, and MATTHEW BRUGMAN
      on behalf of themselves individually and others
      similarly situated, as a class and Subclass,
              Plaintiffs,
                vs.
      SAN FRANCISCO COUNTY SHERIFF’S
      DEPARTMENT, CITY AND COUNTY OF
      SAN FRANCISCO, SAN FRANCISCO

                                                                               1
                                                                      RESPONSE
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
                  Case 3:18-cv-04890-JCS Document 81 Filed 05/15/20 Page 2 of 2




 1    SHERIFF VICKI HENNESSEY; UNDER
 2    SHERIFF MATHEW FREEAN; CHIEF
 3    DEPUTY SHERIFF PAUL MIYAMOTO;
      CAPTAIN JASON JACKSON, SARGEANT
 4
      DOLLY and John & Jane DOEs, Nos. 1 - 50,
 5
            Defendants.
 6
 7    DIONN NOVELL TAYLOR,
 8         Plaintiff,
 9
10              vs.
11
12    SAN FRANCISCO COUNTY JAIL, S.F.
13    UNDERSHERIFF VICKI HENNESSY, S.F.
14    SHERIFFS CAPTAIN JACKSON, S.F.
15    SHERIFFS SERGEANT MILLER, S.F.
16    SHERIFFS SERGEANT DOLLY ,
17         Defendants.
18
19
20
21             Both the Zayas and Johnson Plaintiffs reached a joint settlement in the amount of $2.1 million
22
23   (the “Settlement Amount”) with Defendant CITY AND COUNTY OF SAN FRANCISCO, et al. The
24   Johnson Plaintiffs have identified a mistake in the Zayas Plaintiffs’ Motion for Preliminary Approval
25
26   of Class Action Settlement. Therein, the Zayas Plaintiffs state that the Johnson Plaintiffs’ share of the
27   Settlement Amount is $844,355. The correct amount is $847,903.55 based on settlement negotiations
28
     the plaintiffs had amongst themselves and facilitated by Judge Jacqueline Scott Corley on April 6,
     2020. Subject to the above amount being corrected in the Zayas Plaintiffs’ moving papers, the
     Johnson Plaintiffs join in and do not oppose the Zayas Plaintiffs’ Motion for Preliminary Approval of
     Class Action Settlement.




                                                                                   Respectfully submitted,

                                                                                   LAW OFFICE OF FULVIO F. CAJINA

     DATED: May 15, 2020                                                           ___/s/ Fulvio F. Cajina___________________
                                                                                   FULVIO F. CAJINA
                                                                                   Attorney for Plaintiffs



                                                                               2
                                                                      RESPONSE
     Zayas, et al. v. San Francisco County Sheriff’s Department et al., United States District Court, Northern District of California, Case No.3:18-cv-06155
